     Case 19-50012       Doc 27   Filed 03/01/19    EOD 03/01/19 23:21:51     Pg 1 of 37



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

In re:                                                Chapter 11

USA GYMNASTICS, INC.,                                 Case No. 18-09108-RLM-11

Debtor.                                               Adv. Proc. No. 1:19-ap-50012


USA GYMNASTICS, INC.,                                 )
                                                      )
Plaintiff,                                            )
                                                      )
                vs.                                   )
                                                      )
ACE AMERICAN INSURANCE COMPANY f/k/a                  )
CIGNA INSURANCE COMPANY, GREAT                        )
AMERICAN ASSURANCE COMPANY, LIBERTY                   )
INSURANCE UNDERWRITERS INC., NATIONAL                 )
CASUALTY COMPANY, RSUI INDEMNITY                      )
COMPANY, TIG INSURANCE COMPANY,                       )
VIRGINIA SURETY COMPANY, INC. f/k/a                   )
COMBINED SPECIALTY INSURANCE                          )
COMPANY, WESTERN WORLD INSURANCE                      )
COMPANY, ENDURANCE AMERICAN                           )
INSURANCE COMPANY, AMERICAN                           )
INTERNATIONAL GROUP, INC., AMERICAN                   )
HOME ASSURANCE COMPANY, and DOE                       )
INSURERS,                                             )
                                                      )
Defendants.                                           )

  USA GYMNASTICS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL SUMMARY
                              JUDGMENT

                                   I.     INTRODUCTION

          This is an insurance coverage dispute arising out of liability policies sold to USA

Gymnastics (“USAG”). Over 350 women have asserted claims alleging that USAG is legally

responsible for sexual abuse committed by former USAG volunteer Larry Nassar (“Nassar”). In

the last year, these lawsuits and claims have spurred a range of related investigations,

                                              -1-
     Case 19-50012      Doc 27     Filed 03/01/19     EOD 03/01/19 23:21:51         Pg 2 of 37



administrative claims, and criminal prosecutions. These matters have generated substantial

defense costs for USAG and its employees, both past and present.

       Liberty Insurance Underwriters (“LIU”), one of USAG’s claims-made insurers, has

wrongfully refused to pay these defense costs. USAG is entitled to an order declaring that

coverage exists for these expenses and compelling LIU to pay for them.

             II.     STATEMENT OF MATERIAL FACTS NOT IN DISPUTE

       LIU sold a claims-made policy to USAG covering the period from May 16, 2016 to May

16, 2017. [Dkt. 2-14 at 130–64 (MP_003182–MP_003216).] The policy covers claims first made

against an insured during the policy period, as well as post-policy claims that are related to a

claim initially made during the policy period. [Id. §§ 1, 9.2, 23.13, 23.22 at 132, 138–40.]

A.     Underlying Facts

       On May 25, 2016, USAG received its first demand letter from a former athlete alleging

abuse by Larry Nassar. [Ex. 1, Shollenbarger Aff. (Mar. 1, 2019) ¶ 4.] Over the next several

months, many plaintiffs sued USAG, generally alleging that USAG is legally responsible for

sexual abuse committed against them by Nassar. [Id. ¶ 5.] LIU has acknowledged receiving

notice of these claims, which fell within LIU’s policy period. [Id. ¶ 6.] Additional lawsuits

followed, and LIU also has acknowledged receiving notice of these later-filed claims. [Id.] These

lawsuits have been ongoing since 2016 and are the main subject of this adversarial proceeding.

[Id.] The past year, however, has generated several other developments.

       Formal USOC actions. On January 25, 2018, the U.S. Olympic Committee (“USOC”)

informed USAG that it was ordering a formal investigation into USAG. [Id. ¶ 7.] USAG

provided notice of this investigation to LIU. [Id.] USOC’s authority for that order originates

from the Ted Stevens Olympic and Amateur Sports Act, which gives USOC the ability to



                                               -2-
      Case 19-50012      Doc 27     Filed 03/01/19    EOD 03/01/19 23:21:51       Pg 3 of 37



recognize, supervise, and terminate Olympic National Governing Bodies (“NGBs”). [Id.]; 36

U.S.C. §§ 220521–25. Ropes & Gray conducted this investigation. 1 [Ex. 1, Shollenbarger Aff.

¶ 7.] The USOC’s letter warned USAG that, if it did not cooperate with the investigation, USOC

would terminate USAG’s NGB status. [Id.]

          Despite fully complying with this formal investigation, the USOC began decertification

proceedings anyway on November 5, 2018, again invoking its authority under the Ted Stevens

Act. [Id. ¶ 8, Ex. B, USOC Compl., ¶ 10 (citing 36 U.S.C. §§ 220521(d), 220505(b)(8)).] USAG

notified LIU of the USOC Complaint. [Ex. 1, Shollenbarger Aff. ¶ 8.]

          The Indiana Attorney General’s Investigation. On February 26, 2018, the Indiana

Attorney General issued a Civil Investigative Demand (“IAG Investigation” or “CID”) to USAG

and its officers. [Id. ¶ 9, Ex. C.] The Attorney General is investigating USAG for potentially

violating Indiana law, including the provisions governing nonprofit organizations in Indiana.

[Id.] The Attorney General is similarly investigating USAG’s officers and directors. [Id.] The

Attorney General’s 110 interrogatories and 91 document requests make it clear that the focus of

the investigation is the Nassar abuse. [Id. at 2–31.] At the conclusion of its investigation, the

Attorney General may have power to seek judicial dissolution of USAG. See IND. CODE § 23-17-

24-1(a)(1). USAG tendered this claim to LIU as well. [Ex. 1, Shollenbarger Aff. ¶ 9.]

          The Congressional Hearings. Both houses of Congress have launched formal

investigations into USAG and its employees, seeking testimony from USAG employees and

requiring numerous documents to be collected, reviewed, and produced to Congress. [Id. ¶ 10,

Ex. D, U.S. House Ltrs., Ex. E, U.S. Senate Ltrs.] Congress specifically requested Kerry Perry,

then-CEO, and Rhonda Faehn, former Senior Vice President of USAG, to testify. [Id.] Though



1
    Ropes & Gray completed its report and released it to the public on December 10, 2018.
                                                -3-
    Case 19-50012        Doc 27     Filed 03/01/19   EOD 03/01/19 23:21:51        Pg 4 of 37



USAG representatives were not ordered to appear and testify, USAG was not free to refuse

Congress’s “invitation.” [See id.] Had USAG declined to testify, it likely would have been

served with a Congressional subpoena. The ensuing testimony was given under oath. See 2

U.S.C. §§ 191; 18 U.S.C. §§ 1001, 1621. USAG promptly tendered these claims to LIU. [Ex. 1,

Shollenbarger Aff. ¶ 10.]

        The Amy White Deposition. In one of the pending lawsuits by a survivor, a current USAG

employee, Amy White, was served with a subpoena to testify in Indianapolis, Indiana on October

29, 2018. [Id. ¶ 11.] White began her employment with USAG on January 2, 2013. [Id.] USAG

provided notice of this deposition to LIU and requested that it reimburse White for her attorneys’

fees. [Id.]

        Criminal Defense Matters. Three of USAG’s employees or former employees also

requested that LIU provide each with criminal defense counsel for matters related to Nassar. On

June 29, 2018, Debra Van Horn was indicted for sexual assault in Texas. [Id. ¶ 12, Ex. F, Texas

Indictments, at 13–14.] USAG employed Van Horn from January 6, 2014 to January 22, 2018,

which includes some time when Nassar volunteered for USAG. [Ex. 1, Shollenbarger Aff. ¶ 12.]

The indictment alleges Van Horn’s presence in a room while Nassar abused “Ruth” (a

pseudonym for a gymnast). [Id. at Ex. F, Texas Indictments at 13–14.] It states that Van Horn,

“acting as a party with one or more individuals, intentionally or knowingly caused” this abuse.

[Id. at 13.] Parallel indictments against Nassar allege that he actually committed the sexual

assault. [Id. at 1–12.] LIU acknowledges getting notice of this claim from Van Horn’s counsel.

[Ex. 1, Shollenbarger Aff. ¶ 12.]

        The indictment against Steve Penny (the former USAG CEO from April 4, 2005 to

March 16, 2017) was filed on September 28, 2018, and accuses him of “tampering with

evidence.” [Id. ¶ 12, Ex. G, Penny Indictment.] The indictment alleges that, while he was
                                              -4-
     Case 19-50012      Doc 27      Filed 03/01/19     EOD 03/01/19 23:21:51         Pg 5 of 37



President and CEO, Penny ordered a USAG employee to remove documents from the Karolyi

Ranch. [Id.] The indictment further alleges that Penny destroyed or concealed these documents

with knowledge of the pending investigation. [Id.] White has been identified as a potential

witness to the criminal allegations against Penny. [Ex. 1, Shollenbarger Aff. ¶ 12.] USAG

requested that LIU provide criminal defense counsel to Penny and to White. [Id.]

       Collectively, these matters have generated substantial costs for USAG, totaling, to date,

over $1,427,624 that has yet to be reimbursed by insurance. [Id. ¶ 14.] USAG expects to incur

additional costs. Counsel is required in all of these matters—anything USAG’s representatives

say while responding to these investigations can and will be used against USAG in the

underlying litigation. Moreover, Van Horn, White, and Penny, as insureds under the policy, are

also entitled to a defense. [Dkt. 2-14, § 23.10–23.12, at 138.]

B.     Policy Terms & LIU’s Shifting Coverage Positions

       The LIU Policy covered the period between May 16, 2016, and May 16, 2017. [Dkt. 2-

14, at 130.] Its insuring agreements provide coverage to USAG and its employees for “all Loss

which they shall become legally obligated to pay as a result of a Claim first made during the

Policy Period . . . for a Wrongful Act which takes place before or during the Policy Period.” 2

[Id. § 1, at 132.] The policy imposes a duty to defend on LIU and requires LIU to pay “defense

costs.” [Id. § 2.] Under the policy, “defense costs” are “reasonable and necessary fees (including

attorneys’ fees and experts’ fees) and expenses incurred in the defense of a Claim.” [Id. § 23.4,

at 137.] Defense costs do not erode the policy’s $5 million limit. [Id. § 9.1, at 134, 153.]

       LIU denied coverage to Nassar himself, asserting that he was not an “Insured Person”

under the policy. [Ex. 2, Bond Aff. (Mar. 1, 2019) ¶ 6, Ex. B, at 12.] Specifically, it asserted that

2
 Loss is defined in § 23.14, at 142, 147–48; Claim is defined in § 23.3, at 147; Policy Period is
defined in § 23.18, at 130, 139; and Wrongful Act is defined in § 23.22, at 139–40.

                                                -5-
    Case 19-50012        Doc 27     Filed 03/01/19      EOD 03/01/19 23:21:51         Pg 6 of 37



“[c]overage under Liberty’s Policy is limited to employees and other insured persons acting

within the scope of their capacities as such. . . . Liberty denies coverage for Nassar for sexual

abuse to the extent Nassar seeks coverage under Liberty’s policy as it is plainly evident he was

not acting within the scope of his employment or duties for USAG when he committed the acts

of sexual abuse.” [Id. (emphasis in original).] USAG has not disputed this denial as it relates to

Nassar individually.

       LIU has acknowledged around 100 claims USAG submitted. [Id. ¶ 5, Ex. A, at 17–25.]

However, since LIU began issuing coverage determinations in January 2017, however, its

position has shifted considerably. LIU’s first five coverage letters, spanning over a year,

expressly or implicitly agreed to defend the claims under a reservation of rights. [Id. at ¶ 6, Ex.

B, at 4, 10–14; id. ¶ 7, Ex. C, at 2; id. at ¶¶ 10–11, Ex. F–G; id. at ¶ 12, Ex. H, at 4–6.] Each of

these letters conceded that the lawsuits, the USOC investigation, and the U.S. House

investigation were “Claims” alleging “Wrongful Acts” and were covered by the policy’s insuring

agreements. [Id. at ¶ 6, Ex. B, 7–14; id. at ¶ 7, Ex. C, 5–8; id at ¶ 10, Ex. F, 6, 8–9; id. at ¶ 11,

Ex. G, at 6–9; id. at ¶ 12, Ex. H, at 5–6.] Moreover, LIU argues in most of these letters that all of

these claims “allege the same or Interrelated Wrongful Acts in USAG and/or its employees being

negligent in its supervision of Nassar.” [See, e.g., id. at ¶ 6, Ex. B, at 10.] As a result, LIU stated

that it would “treat the Nassar Claims . . . as one ‘Claim’ under the 2016 policy, subject to a

single aggregate sub-limit of liability.” 3 [Id.; id. at ¶ 7, Ex. C, at 8 (“Liberty has concluded that

[the first] three matters allege ‘Interrelated Wrongful Acts’ and as such, will be treated as one

Claim”).]

3
  USAG disputes that this sublimit applies, but that issue relates to indemnity, not defense.
LIU’s policy places no limit on defense costs. [Dkt. 2-14, § 9.1, at 134, 153.] Because the present
motion is directed only to LIU’s duty to defend, the Court need not address the applicable limit
at this point.

                                                 -6-
    Case 19-50012        Doc 27      Filed 03/01/19      EOD 03/01/19 23:21:51          Pg 7 of 37



        This “interrelatedness” argument was connected to the basis for LIU’s reservation of

rights. In all of the letters, LIU reserved its rights because it believed a claim might have been

made against USAG in 2015, before the LIU policy incepted. [Id. at ¶ 6, Ex. B, at 13–15; id. at

¶ 7, Ex. C, at 13; id. at ¶ 10, Ex. F, at 13–17; id. at ¶ 11, Ex. G, at 13–16; id. at ¶ 12, Ex. H, at 5.]

This suspicion was based on reports that some women had voiced concerns within USAG in

June 2015 about Nassar’s conduct. [Id.] If there were truly “Claims” made during this timeframe,

the interrelatedness argument could potentially place all the Nassar claims outside LIU’s policy

period, absolving it of all coverage obligations. 4 [Id.] LIU also reserved its rights under several

exclusions, including the conduct exclusion and the bodily injury exclusion. [Id. at ¶ 6, Ex. B, at

10–13.]

        USAG did not hear from LIU for the next six months. [Id. at ¶ 9, Ex. E.] When it did,

LIU had engaged new counsel and was asserting defenses inconsistent with its first five letters.

[Id.] In the Van Horn matter, it disavowed its “interrelatedness” argument, even though Van

Horn is being prosecuted as an alleged accomplice to Nassar. [Id. at 6.] A month after the Van

Horn letter, LIU repudiated its earlier coverage positions on the USOC investigation and the

Congressional hearings. Regarding the USOC investigation, LIU now argues that the USOC

does not “allege any ‘Wrongful Acts’ as to USAG,” [id. ¶ 5, Ex. A, at 9.] and is not a “Claim”

under the policy. [Id.] This new position contradicts LIU’s earlier coverage positions. [Id. at ¶ 6,

Ex. B, at 7–10.] Regarding the Congressional investigations, LIU now asserts that the

investigations are not a “Claim” under the policy. [Id. at ¶ 5, Ex. A, at 9.] This also contradicts

LIU’s earlier coverage position. [Id. at ¶ 6, Ex. B, at 7–10.]

4
   In fact, no “Claim” was ever made to USAG about Nassar’s conduct prior to LIU’s policy
period. [Ex. 2, Bond Aff. ¶ 7, Ex. C, at 1–2 (acknowledging that the earliest demand letter was
sent to USAG on May 25, 2016, during LIU’s policy period, and that the earliest lawsuit was
filed on October 26, 2016, also during LIU’s policy period).

                                                  -7-
      Case 19-50012       Doc 27     Filed 03/01/19      EOD 03/01/19 23:21:51       Pg 8 of 37



          Although it agreed to continue funding a small percentage of the defense in the sexual

abuse lawsuits, the Van Horn and October 26 letters made it clear that LIU believes it has no

coverage obligations at all. [Id. at 15.]

          First and foremost, LIU argued that Nassar’s guilty pleas for ten of Nassar’s victims

barred coverage to USAG for every claim brought by the hundreds of women allegedly abused

by Nassar. [Id. at ¶ 5, Ex. A, at 11.] Second, it claimed the bodily injury exclusion barred

coverage for the lawsuits, [id. at 13], and for the Van Horn indictment. [id. at ¶ 9, Ex. E, at 5–6.]

Third, it asserted that the IAG’s Investigation did not “allege any wrongful acts as to USAG” and

was not a “Claim” under the policy. [Id. at ¶ 5, Ex. A, at 9–10.] Fourth, it claimed that the Van

Horn indictment did not allege a “Wrongful Act” and reserved its rights to deny coverage if the

conduct exclusion was satisfied as to Van Horn. [Id. at ¶ 9, Ex. E, at 4, 6–7.] Finally, LIU

continued to reserve its rights on whether the first claim against USAG was made during the

policy period. [Id. at ¶ 5, Ex. A, at 10.] LIU has not responded to USAG’s request for defense

counsel for White or Penny.

          After LIU’s October 26 letter, the USOC began administrative decertification

proceedings against USAG under the Ted Stevens Olympic and Amateur Sports Act, 36 U.S.C.

§ 220521(d). [Ex. 1, Shollenbarger Aff. ¶ 8, Ex. B.] In spite of its earlier recognition that the

USOC inquiry was related to the other Nassar claims, 5 LIU insisted that the decertification

proceeding—which arose directly out of the USOC inquiry6—was unrelated to the rest of the

Nassar claims. [Ex. 2, Bond Aff. ¶ 8, Ex. D, at 2–4.] Thus, LIU argued, the decertification
5
    [Ex. 2, Bond Aff. ¶ 6, Ex. B, at 2–4, 9–10.]
6
  [Ex. 1, Shollenbarger Aff. ¶ 8, Ex. B, USOC Compl., ¶ 12–13, 16 (citing athlete abuse and
alleged issues complying with the independent investigation); id. at ¶ 7 (noting that, at the
beginning of the investigation, USOC warned USAG that “if it did not cooperate with the
investigation” into the cause of the Nassar abuse, then “USOC would terminate USAG’s NGB
status.”).]

                                                   -8-
    Case 19-50012       Doc 27     Filed 03/01/19     EOD 03/01/19 23:21:51         Pg 9 of 37



complaint was not “made” until after the LIU policy expired. [Id. at 3–4.] LIU also repeated its

reliance on the conduct exclusion. [Id.]

       USAG filed its Chapter 11 petition with this Court on December 5, 2018. It commenced

this adversary proceeding against its insurers on February 1, 2019. [Dkt. 1, at 1.] Before USAG

filed this petition, LIU had moved to dismiss USAG’s coverage action against it, arguing the

conduct exclusion. 7 [Ex. 2, Bond Aff. ¶ 14, Ex. J.] That case was dismissed as a result of this

bankruptcy proceeding. However, LIU’s motion presents a developed analysis of why LIU

thinks the conduct exclusion applies, and so USAG addresses it here.

                                 III.      LEGAL STANDARDS

       A court must grant summary judgment when the movant shows that there is no genuine

dispute for trial on a particular issue. Fed. R. Civ. P. 56(a); Fed. R. Bankr. P. 7056; S.D. Ind. B-

7056-1(a). Summary judgment is particularly appropriate on contract interpretation, which is a

pure issue of law for the court. See Am. Nat’l Fire Ins. Co. v. Rose Acre Farms, 846 F. Supp.

731, 735 (S.D. Ind. 1994) (Indiana law); Wagner v. Yates, 912 N.E.2d 805, 808 (Ind. 2009). This

is even more true in the insurance context, since ambiguities in the policy are not resolved by a

jury, but instead are construed against the insurer as a matter of law. Id.; State Auto. Mut. Ins.

Co. v. Flexdar, Inc., 964 N.E.2d 845, 848 (Ind. 2012); Am. States Ins. Co. v. Kiger, 662 N.E.2d

945, 947 (Ind. 1996).

       LIU’s indemnity obligations are not the subject of this motion. Rather, this motion

focuses on LIU’s duty to defend USAG and its employees. The parties agree that Indiana law

governs the meaning of USAG’s policies. [Ex. 2, Bond Aff. ¶ 14, Ex. J, at 7, n.17.]



7
 In the brief, LIU says that Nassar was an “employee” of USAG. [Ex. 2, Bond Aff. ¶ 14, Ex. J,
at 9, n.18.] But Nassar was never an employee of USAG, and LIU cited no evidence in its
motion to support this “fact.” [Id.]
                                               -9-
     Case 19-50012      Doc 27     Filed 03/01/19       EOD 03/01/19 23:21:51       Pg 10 of 37



A.      Indiana Precedent on Policy Interpretation

        Indiana has adopted a set of rules for interpreting insurance contracts. Federalism

requires this Court to adhere strictly to these rules; where no specific guidance exists, the Court

must predict how the Indiana Supreme Court would resolve the issue. See Lexington Ins. Co. v.

Rugg & Knopp, Inc., 165 F.3d 1087, 1090 (7th Cir. 1999).

        The essential principle of Indiana insurance law is that “[a]n insurance policy should be

so construed as to effectuate indemnification . . . rather than to defeat it.” Masonic Acc. Ins. Co.

v. Jackson, 164 N.E. 628, 631 (Ind. 1929). If there is any ambiguity in a policy term, it must be

interpreted in favor of the policyholder and in favor of coverage. Eli Lilly & Co. v. Home Ins.

Co., 482 N.E.2d 467, 470–71 (Ind. 1985). A term is ambiguous if reasonable persons may

honestly differ as to the meaning of the policy language. Id. The fact that policy terms have been

accorded different meanings by different courts is itself important evidence of ambiguity.

Hartford Acc. & Indem. Co. v. Dana Corp., 690 N.E.2d 285, 295 (Ind. Ct. App. 1997); Travelers

Indem. Co. v. Summit Corp. of Am., 715 N.E.2d 926, 938 (Ind. Ct. App. 1999).

        If a policyholder’s interpretation of a term is reasonable, then that construction governs as

a matter of law. Eli Lilly & Co., 482 N.E.2d at 470–71. The policyholder need not prove that its

interpretation of a term is the only reasonable interpretation. See id. Conversely, in order to

defeat coverage, an insurer must prove that its construction of the policy is the only plausible

reading. Am. Econ. Ins. Co. v. Liggett, 426 N.E.2d 136, 144 (Ind. Ct. App. 1981) (“Where any

reasonable construction can be placed on a policy that will prevent the defeat of the insured’s

indemnification for a loss covered by general language, that construction will be given.”).

        Exclusions are subject to especially strict scrutiny. Kiger, 662 N.E.2d at 947, 949; Asbury

v. Ind. Union Mut. Ins. Co., 441 N.E.2d 232, 242 (Ind. Ct. App. 1982). An exclusion can bar



                                               - 10 -
     Case 19-50012     Doc 27     Filed 03/01/19        EOD 03/01/19 23:21:51    Pg 11 of 37



coverage only when its terms “clearly and unmistakably” apply. Asbury, 441 N.E.2d at 242;

Kiger, 662 N.E.2d at 947, 949; Masonic, 164 N.E. at 631 (holding that coverage “will not be

destroyed by language of exception, unless such exception shall be clear, and free from

reasonable doubt.”). LIU bears the burden of showing that an exclusion applies, FLM, LLC v.

Cincinnati Ins. Co., 27 N.E.3d 1141, 1143 (Ind. Ct. App. 2015), and any lack of certainty in the

application of an exclusion must be resolved in favor of coverage. Kiger, 662 N.E.2d at 947.

B.      Special Rules Applicable to an Insurer’s Duty to Defend

        LIU’s duty to defend is broader than its duty to indemnify. Seymour Mfg. Co. v.

Commercial Union Ins. Co., 665 N.E.2d 891, 892 (Ind. 1996). Insurers may be required to

defend claims even if they are not ultimately required to indemnify the policyholder. See id.

Instead, if the claims against the insured “arguably fall within the described [acts] for which

coverage is provided,” so that there is any possibility of coverage, then Indiana requires the

insurer to defend as a matter of law. Id.; Ind. Ins. Co. v. N. Vermillion Cmty. Sch. Corp., 665

N.E.2d 630, 635 (Ind. Ct. App. 1996); Trisler v. Ind. Ins. Co., 575 N.E.2d 1021, 1023 (Ind. Ct.

App. 1991); Fed. Ins. Co. v. Stroh Brewing Co., 127 F.3d 563, 566 (7th Cir. 1997) (Indiana law)

(observing that an insurer’s duty to defend is “expansive” and requires the insurer to defend its

policyholders against suits alleging facts that might be covered).

        Seymour illustrates the breadth of the duty. There, the Indiana Supreme Court held that

the insurer owed a defense as a matter of law, even though the insurer offered evidence that

several defenses to coverage might apply. Seymour, 665 N.E.2d at 892. The insurer argued and

cited evidence that the contamination at issue might not be covered because it was “expected or

intended,” and thus would run afoul of both the pollution exclusion and the required accidental

nature of an “occurrence.” Id. However, the Court held that a defense was owed regardless, and



                                               - 11 -
    Case 19-50012      Doc 27      Filed 03/01/19       EOD 03/01/19 23:21:51       Pg 12 of 37



awarded summary judgment on the duty to defend. Id.

       LIU has a duty to defend if any claim (or any part of a claim) may be covered. Liberty

Mut. Ins. Co. v. OSI Indus., Inc., 831 N.E.2d 192, 200 (Ind. Ct. App. 2005). Even if some claims

are not covered, LIU still must defend the entire case. Id.; see Fid. & Guar. Ins. Co. v. Kocolene

Mktg. Corp., 2002 U.S. Dist. LEXIS 8518, *12 (S.D. Ind. 2002) (Indiana law). Even if only a

small portion of the conduct alleged falls within the scope of the Policy, LIU must defend. OSI

Indus., 831 N.E.2d at 200; Curtis-Universal, Inc. v. Sheboygan Emergency Med. Servs., 43 F.3d

1119, 1122 (7th Cir. 1994). Once the duty to defend is triggered, LIU must continue defending

until it shows conclusively that there is no potential for coverage—in other words, that coverage

cannot conceivably apply to any claim asserted against the policyholder on any set of facts that

might be proven. OSI Indus., 831 N.E.2d at 200; Stroh Brewing Co., 127 F.3d at 566.

                                      IV.     ARGUMENT

       As detailed below, LIU has breached its duty to defend. All of the Nassar Claims 8 are

“claims” as defined by the policy. The policy also deems each claim as “first made” during the

LIU policy period because each involves “Interrelated Wrongful Acts” covered by the policy. As

detailed below, the exclusions invoked by LIU do not block the duty to defend. Finally, the

amounts expended by USAG in defending the Nassar Claims are “reasonable and necessary”

under Indiana law.

       Aside from the small percentage it is contributing the defense of the survivors’ lawsuits,

LIU has refused to defend any of the Nassar Claims. [Ex. 2, Bond Aff. ¶ 5, Ex. A, at 15.] LIU

has also indicated its belief that it owes no defense in the lawsuits either. [Id.] Because it owes a

8
  USAG uses the term “Nassar Claims” to refer to the “bodily injury and/or emotional distress”
lawsuits filed by Nassar’s alleged victims; the USOC Ropes & Gray investigation; the USOC
decertification proceeding; the IAG Investigation; the Congressional investigations; and the
criminal proceedings involving Van Horn, Penny, and White.

                                               - 12 -
     Case 19-50012      Doc 27     Filed 03/01/19        EOD 03/01/19 23:21:51       Pg 13 of 37



defense on all of the claims, LIU has breached its duty to defend. The Court should declare that

LIU is in breach, order it to reimburse USAG and its employees for all sums spent in defending

these claims, and compel it to pay for the ongoing defense of all the Nassar Claims.

A.      All of the Nassar Claims Are “Claims,” as that Term Is Defined by the LIU Policy.

        LIU broadly defined “Claim” to include “the commencement of a civil or criminal

judicial proceeding” or “the commencement of a formal criminal, administrative or regulatory

proceeding or investigation against an Insured.” [Dkt. 2-14, § 23.3(b)–(c), at 137, 147.] Each

matter for which USAG seeks a defense is either a “proceeding” or an “investigation” under the

policy. [Id.]

        In its early coverage letters, LIU conceded that the USOC investigation and the U.S.

House investigation were “Claims” under this definition. [Ex. 2, Bond Aff. ¶ 6, Ex. B, at 4, 7.] It

also conceded that these claims alleged a “Wrongful Act.” [Id.] The Court should reject LIU’s

attempts to repudiate this confession. Motorists Mut. Ins. Co. v. Johnson, 218 N.E.2d 712, 718

(Ind. Ct. App. 1966); see Gov’tl Interins. Exch. v. City of Angola, 8 F. Supp. 2d 1120, 1129

(N.D. Ind. 1998) (observing that an insurer cannot “argue[] a specific defense to coverage” and

then later “change[] course 180 degrees” and “rais[e] a defense that was the complete opposite of

their earlier position.”); [Ex. 2, Bond Aff. ¶ 6, Ex. B, at 9–10; id. at ¶ 8, Ex. D, at 2–4.] But even

if this reversal was permissible, LIU’s inability to decide what its own policy means is conclusive

evidence of ambiguity, requiring a construction in favor of the policyholder. See Flexdar, 964

N.E.2d at 848; Kiger, 662 N.E.2d at 947 & n.1.

        The Senate investigation and the IAG’s Investigation are also “Claims.” The Senate and

the House sent similar letters to USAG’s officers, demanding that they give testimony, provide

documents, and answer questions on similar subjects—USAG’s actions with respect to Nassar. If



                                                - 13 -
     Case 19-50012      Doc 27     Filed 03/01/19       EOD 03/01/19 23:21:51       Pg 14 of 37



the House’s letter is a “Claim,” the Senate’s must be one as well. [See Ex. 1, Shollenbarger Aff.

¶ 10, Ex. D, U.S. House Ltrs.; Ex. E, U.S. Senate Ltrs.] Similarly, a Civil Investigative Demand

is a tool used by the Attorney General at the beginning of a formal investigation into allegedly

wrongful conduct. IND. CODE §§ 4-6-3-3, 4-6-3-5, 4-6-3-6. The CID states that USAG and its

officers and directors are under investigation by the Attorney General. [Ex. 1, Shollenbarger Aff.

¶ 9, Ex. C, Ind. Att’y Gen. CID at 1.] LIU was correct in conceding that it is also a “Claim”

under the policy. 9 [Ex. 2, Bond Aff. ¶ 5, Ex. A, at 10; Dkt. 2-14, § 23.3(b)–(c), at 137, 147.]

        Further, the criminal proceedings are “Claims” against “Insured Persons” under the

policy. [Dkt. 2-14, §§ 23.3(b)–(c), 23.10–23.12, at 137–38, 147.] LIU’s policy defines an

“Insured Person” as “one or more natural persons who were, now are, or shall hereafter be duly

elected or appointed directors, trustees, officers, employees, committee members or volunteers

of” USAG. [Dkt. 2-14, § 23.13, at 150 (emphasis added).] Van Horn, Penny, and White 10 were

all employees at the time of the alleged conduct. [Ex. 1, Shollenbarger Aff. ¶ 12.] As formal

criminal proceedings or investigations involving USAG employees, they are “Claims.” 11 [Dkt. 2-


9
  LIU’s assertion that the CID does not “allege any Wrongful Acts as to USAG” is perplexing.
[Ex. 2, Bond Aff. ¶ 5, Ex. A, at 9.] The IAG’s Investigation declares that the Attorney General is
investigating USAG and its officers and directors for violating the entire universe of Indiana law.
[Ex. 1, Shollenbarger Aff. ¶ 9, Ex. C, Ind. Att’y Gen. CID at 1.] Unless LIU contends that no
violation of Indiana law would constitute a “wrongful act,” then the IAG’s Investigation is
covered. USAG provides a more detailed wrongful-act analysis below, in the section on
interrelatedness.
10
  This refers to White’s identification as a witness in the criminal proceedings. Defense of the
White subpoena and deposition in one of the survivor lawsuits is covered as a reasonable and
necessary cost of defending USAG in the survivor lawsuit.
11
    LIU’s argument that the claims against Van Horn do not allege a “Wrongful Act” is also
incorrect. [Ex. 2, Bond Aff. ¶ 9, Ex. E, at 4.] Van Horn is being accused of acting “as a party” to
Nassar’s criminal conduct. [Ex. 1, Shollenbarger Aff. ¶ 12.] This is certainly an “alleged error
. . . act, omission, neglect, or breach of duty” that the policy would cover. [Ex. 2, Bond Aff. ¶ 9,
Ex. E, at 4.] And because Van Horn allegedly committed this crime while on duty as a USAG
employee, [Ex. 1, Shollenbarger Aff. ¶ 12], whether she was acting “in her capacity” as an
employee is irrelevant at the duty-to-defend stage—because there only needs to be a possibility
                                               - 14 -
     Case 19-50012         Doc 27   Filed 03/01/19       EOD 03/01/19 23:21:51      Pg 15 of 37



14, §§ 23.3(b)–(c), 23.13, at 137, 147, 150.]

B.      The First Nassar Claim Was Made in May 2016, During LIU’s Policy Period.

        To be eligible for coverage under LIU’s policy, a claim must be “first made” during the

2016–17 policy period. [Dkt. 2-14, § 1, at 132.] Under the policy, a third party’s report of

abusive behavior is not a “Claim” unless it constitutes a “written demand for monetary or non-

monetary relief,” or unless a lawsuit or proceeding is actually “commence[d] . . . against an

insured.” [Id. § 23.3(a)–(b), at 137, 147 (emphasis added).]

        In several of its letters, LIU suggested that the first “Claim” was made prior to May 16,

2016, the date its policy incepted. [Dkt. 2-14, at 130; e.g., Ex. 2, Bond Aff. ¶ 10, Ex. F, at 13–17;

id. at ¶ 5, Ex. A, at 9–11; id. at ¶ 6, Ex. B, at 13–15.] These assertions are based on oral reports

received by USAG, and reported to the FBI, in June 2015 that raised concerns about Nassar. [Id.;

Ex. 1, Shollenbarger Aff. ¶ 13, Ex. H, R&G Rept., at 58–100.] LIU also pointed to concerns

allegedly raised to John Geddert, the manager of a USAG member gym, in 1998. [Ex. 2, Bond

Aff. ¶ 5, Ex. A, at 10.]

        None of these facts show that a “Claim” was made before LIU’s policy period. These

athlete concerns were not written, and they did not “demand” anything from USAG. They also

did not come with a civil summons to appear in court. [Id.]; see St. Paul Mercury Ins. Co., 268 F.

Supp. 2d 1035, 1047–48 (C.D. Ill. 2003); Nat’l Union Fire Ins. Co. v. Willis, 139 F. Supp. 2d

827, 832–34 (S.D. Tex. 2001) (a “Claim” must actually demand some relief covered by the

policy). Instead, as LIU acknowledges, the first demand letter was received by USAG on May

25, 2016, and the first lawsuit was filed shortly thereafter. [Ex. 1, Shollenbarger Aff. ¶ 4–5; Ex.



for coverage. Seymour, 665 N.E.2d at 892; Stroh Brewing Co., 127 F.3d at 566. Since she was on
duty at the time of the alleged offense, it is possible the alleged wrongful act was done “in her
capacity” as a USAG employee. [Ex. 2, Bond Aff. ¶ 9, Ex. E, at 4.]

                                                - 15 -
     Case 19-50012     Doc 27      Filed 03/01/19       EOD 03/01/19 23:21:51         Pg 16 of 37



2, Bond Aff. ¶ 7, Ex. C, at 1–2.] Both of these events occurred during LIU’s policy period, which

commenced on May 16, 2016. [Dkt. 2-14, at 130.]

        In sum, there can be no dispute that the first actual “Claim” was made against USAG

while the LIU policy was in force. None of the LIU Policy’s exclusions disclaim coverage based

purely on the insured’s prior knowledge of facts that could possibly lead to a claim; 12 indeed,

they only bar coverage if a notice of circumstance has been actually provided under a

predecessor policy. [See id. § 4.3, at 133.] LIU cannot cite to such a notice here.

        The initial Nassar Claims were “first made” during LIU’s policy period. The next

question is whether the policy treats all subsequent Nassar Claims as covered under the LIU

policy. It does, and so LIU is required to defend USAG from all Nassar Claims.

C.      All of the Nassar Claims Arise from the Same Wrongful Acts (or Interrelated
        Wrongful Acts), and Therefore Are One “Claim” First Made on May 25, 2016—
        During LIU’s Policy Period.

        LIU’s next attempted defense is that some of the claims were “first made” after the LIU

policy expired. [Ex. 2, Bond Aff. ¶ 8, Ex. D, at 2–3; id. at ¶ 9, Ex. E, at 6–7.] This argument

ignores the way LIU’s policy treats interrelated claims. Under the policy’s “deemer” language,

any claim arising out of the same or similar facts as the first Nassar claim is covered under the

LIU policy—even if it did not materialize until after the policy expired.

12
   LIU does not contend that it asked about this information or that USAG’s response was
misleading. [Ex. 2, Bond Aff. ¶ 6, Ex. B, at 13–14.] LIU instead argued that the policy language
in the “Notice of Claim” and “Notice of Circumstance” clauses required USAG to report these
informal concerns to LIU. [Id.]
This is incorrect. The “Notice of Claim” provision does not apply because there was no “Claim”
until May 25, 2016, and USAG has been promptly reporting claims since then. [Id. at ¶ 7, Ex. C,
at 1–3; Dkt. 2-14, § 7.2, at 134, 145.] And the “Notice of Circumstance” clause does not apply
because it simply gives the policyholder an option to “lock in” coverage for wrongful acts taking
place during the policy period in case an actual “Claim” is not made until after the policy
expires. [Dkt. 2-14, § 8, at 134]; 12 NEW APPLEMAN ON INSURANCE LAW § 148.03[1][a][iii][D].
First Horizon Nat’l Corp. v. Houston Cas. Co., 2016 U.S. Dist. LEXIS 62288, at *20–21 (W.D.
Tenn. 2016).
                                               - 16 -
     Case 19-50012     Doc 27      Filed 03/01/19       EOD 03/01/19 23:21:51       Pg 17 of 37



        Under the policy, all “claims arising from the same Wrongful Act or Interrelated

Wrongful Acts shall be deemed one Claim subject to a single limit of liability. Such Claims

shall be deemed first made on the date the earliest of such Claims is first made . . . .” [Dkt. 2-14,

§ 9.2, at 134; Ex. 2, Bond Aff. ¶ 6, Ex. B, at 9.] This language means that if a post-policy claim

is based on the same or similar “Wrongful Act” or “Interrelated Wrongful Acts” that generated a

claim first made and reported during the policy period, then the insurer must cover the post-

policy claim. Adi WorldLink, LLC v. RSUI Indem. Co., 2017 U.S. Dist. LEXIS 150505, at *24–

25 (E.D. Tex. 2017).

        The policy defines a “Wrongful Act” as “any actual or alleged error, misstatement,

misleading statement, act, omission, neglect, or breach of duty . . . committed or attempted by

the Insured Persons in their capacities as such or by the Insured Organization.” [Dkt. 2-14,

§ 23.22(a), at 139.] Wrongful acts are “interrelated” if they “have as a common nexus any fact,

circumstance, situation, event, transaction, cause[,] or series of causally connected facts,

circumstances, situations, or events.” [Id. § 23.13, at 138 (emphasis added).] All of the Nassar

claims—including the proceedings and investigations at issue here—clear this hurdle. 13

        Although the policy does not define the term “nexus,” the ordinary understanding of the

word is “a relationship or connection between people or things.” Columbus Life Ins. Co. v. Arch

Ins. Co., 2016 U.S. Dist. LEXIS 64449, at *22 (N.D. Ind. 2016). 14 A nexus does not require



13
   USAG’s 2017–2018 D&O carrier (RSUI) has taken the position that the claims are
interrelated, and has refused to provide coverage on that ground. [Ex. 2, Bond Aff. ¶ 13, Ex. I, at
5–6.]
14
    See also MERRIAM–WEBSTER ONLINE DICTIONARY, Nexus, https://www.merriam-
webster.com/dictionary/nexus (“A connected group or series”) (retrieved Jan. 24, 2019); THE
WOLTERS KLUWER BOUVIER LAW DICTIONARY, DESK ED., Nexum (Nexus) (“A relationship or
connection.”) (2012); Travelers Indem. Co. v. Summit Corp. of Am., 715 N.E.2d 926, 937 (Ind.
Ct. App. 1999) (“Because policy terms are interpreted from the perspective of an ordinary
                                               - 17 -
     Case 19-50012     Doc 27     Filed 03/01/19       EOD 03/01/19 23:21:51      Pg 18 of 37



identical parties or legal theories. See Weaver v. Axis Surplus Ins. Co., 2014 U.S. Dist. LEXIS

154746, at *40 (E.D.N.Y. 2014). Instead, where the policy’s language refers to “any fact . . . or

series of casually or logically connected facts . . . it is immaterial that one claim may involve

additional facts or allegations because all that is required is any common fact . . . or series of

casually or logically connected facts.” Id. (quotations removed). Stated differently, the question

is whether the claims “share operative facts” with one another, rather than simply sharing the

same “window dressing.” Emmis Communs. Corp. v. Ill. Nat’l Ins. Co., 323 F. Supp. 3d 1012,

1027 (S.D. Ind. 2018) (emphasis removed).

        All of the Nassar Claims have a central operative fact: Nassar’s abuse. Each claim

concerns, to some extent, USAG’s alleged negligence in addressing Nassar’s actions. Far from

being mere “window dressing,” this alleged negligence—which LIU concedes is the substance of

the lawsuits against USAG—is at the core of each investigation and criminal proceeding against

USAG or its employees. Emmis, 323 F. Supp. 3d at 1027; [Ex. 2, Bond Aff. ¶ 14, Ex. J, at 4–5.]

        The USOC Matters. 15 Last year, USAG cooperated with a USOC-commissioned

investigation into USAG’s knowledge and actions with respect to Nassar. [Ex. 1, Shollenbarger

Aff. ¶ 7.] The purpose of this investigation was to identify “exactly who knew and who should

have known of USAG athlete reports of abuse by Dr. Nassar (and when) and did not report those

allegations appropriately, and of what systemic failures may have contributed to these failures to

report.” [Id.] USAG was ordered to comply with this investigation or lose its NGB status. [Id.]

The report alleges an entire “ecosystem” of wrongful acts that enabled Nassar to commit his



policyholder of average intelligence we refer to the . . . [d]ictionary definition of the words not
otherwise defined in the polic[y].”).
15
  USAG also notes that LIU already admitted that these events are “interrelated” Nassar claims.
[Ex. 2, Bond Aff. ¶ 6, Ex. B, at 4–10.] It cannot repudiate that position now. City of Angola, 8 F.
Supp. 2d at 1129; Johnson, 218 N.E.2d at 718.
                                              - 18 -
   Case 19-50012        Doc 27     Filed 03/01/19        EOD 03/01/19 23:21:51       Pg 19 of 37



abuse. [Id. ¶ 13, Ex. H, R&G Rept. at 2.] These are the same “operative facts” alleged by the

civil plaintiffs. Emmis, 323 F. Supp. 3d at 1027; [Ex. 1, Shollenbarger Aff. ¶ 7, Ex. A, LM Doe

Second Am. Compl., ¶ 69 (“Defendants failed to implement reasonable safeguards to avoid acts

of unlawful sexual contact by the Perpetrator (NASSAR) . . . including avoiding placement of

the Perpetrator (NASSAR) in a position where contact and interaction with children is an

inherent function); id. ¶ 85 (“Despite having a duty to do so, Defendants failed to adequately

train and supervise all staff to create a positive and safe environment, specifically including

training to perceive, report[,] and stop inappropriate sexual conduct . . . specifically including the

Perpetrator (NASSAR), with children”).]

       The decertification proceeding is an offshoot of these same allegations. The USOC has

stated that it started the decertification process because it questions whether USAG can fix the

issues that led to the Nassar abuse. [Id. ¶ 8, Ex. B, USOC Compl., ¶¶ 11–21.] Moreover, USOC

cites the Nassar lawsuits as an additional reason why it chose to decertify USAG. [Id.] As a

result, the decertification proceeding has the required “common nexus of any fact, circumstance,

situation, event, transaction, [or] cause” to be an interrelated act. [Dkt. 2-14, § 23.13, at 138

(emphasis added).]

       The Indiana Attorney General’s Investigation. The same is true for the Indiana Attorney

General’s Investigation. The 110 interrogatories and 91 document requests in the CID make it

clear that the focus of the investigation is the Nassar abuse. [Ex. 1, Shollenbarger Aff. ¶ 9, Ex. C,

Ind. Att’y Gen. CID, at 2–31.] Absent the Nassar abuse and the subsequent allegations against

USAG, this investigation would never have begun. Emmis, 323 F. Supp. 3d at 1028 (observing

that two claims are “interrelated” when there is a “direct causal connection between the two

cases at issue” so that the first claim caused the second). So once again, this proceeding has



                                                - 19 -
     Case 19-50012       Doc 27   Filed 03/01/19       EOD 03/01/19 23:21:51      Pg 20 of 37



Nassar’s abuse and USAG’s alleged negligence as a “common nexus” with the same facts,

circumstances, and events as the survivor lawsuits, which LIU agreed to defend. [Dkt. 2-14,

§ 23.13, at 138.]

        The Van Horn Indictment. The Van Horn indictment is even more obviously related to

Nassar. It deals with an instance where Van Horn was allegedly in the same room as Nassar

when he abused an athlete. [Ex. 1, Shollenbarger Aff. ¶ 12, Ex. F, Texas Indictments, at 13.] It is

therefore plainly rooted in the same operative facts generating the claimants’ theories against

USAG.

        The Congressional Investigations. 16 The Congressional document requests and

transcripts point to the same conclusion. Both houses of Congress demanded vast amounts of

information surrounding USAG’s conduct with respect to Nassar. [Id. ¶ 10, Ex. D., U.S. House

Ltrs., Ex. E, U.S. Senate Ltrs.] Over the course of several months, USAG representatives

attended multiple hearings where they were questioned by Senators and Representatives about

how Nassar continued for so long without being caught. U.S. HOUSE COMMITTEE ON ENERGY &

COMMERCE, OVERSIGHT & INVESTIGATIONS SUBCOMM., Examining the Olympic Community’s

Ability to Protect Athletes from Sexual Abuse (May 23, 2018), prelim. tr. at 97–100; U.S. SENATE

COMMITTEE ON COMMERCE, SCIENCE & TRANSPORTATION, CONSUMER PROTECTION SUBCOMM.,

Strengthening and Empowering U.S. Amateur Athletes: Moving Forward With Solutions (July

24, 2018) (Remarks of Sen. Moran). Congress demanded that USAG “implement serious

reforms moving forward.” Id. This investigation is driven by USAG’s handling of the Nassar

issues. It is covered.

16
  Again, LIU already admitted that the House hearing is an “interrelated” Nassar claim. [Ex. 2,
Bond Aff. ¶ 6, Ex. B, at 4–10.] It cannot repudiate that position now. City of Angola, 8 F. Supp.
2d at 1129; Johnson, 218 N.E.2d at 718.


                                              - 20 -
     Case 19-50012     Doc 27     Filed 03/01/19        EOD 03/01/19 23:21:51      Pg 21 of 37



        The Karolyi Ranch Records. 17 According to the Ropes & Gray Report, in 2016, Texas

Rangers “showed up unannounced at the Karolyi Ranch” in Walker County, Texas. [Ex. 1,

Shollenbarger Aff. ¶ 13, Ex. H, R&G Rept. at 105.] Amy White was present when they arrived.

[Id.] When White told Steve Penny about the Rangers, Penny allegedly instructed her to

immediately pack up “anything that ha[d] Nassar’s name on it,” in addition to some other

documents, and hand-deliver them to USAG’s Indianapolis office. [Id. at 105–06.] White

complied. [Id.]

        A Walker County Grand Jury charged Penny with “tampering with evidence” based on

these events. [Id. at 7, 108–09.] A month and a half before this indictment was released, White

was identified as a witness in this case. [Ex. 1, Shollenbarger Aff. ¶ 12.] From this, it is easy to

infer that White was being identified as a witness to the events leading to Penny’s indictment for

removing the records from the Ranch. See Millennium Labs., Inc. v. Allied World Ins. Co., 135 F.

Supp. 3d 1165, 1174 (S.D. Cal. 2015) (requiring less specificity from a policyholder to trigger

coverage when a DOJ investigation was “shrouded in secrecy”).

        These actions are all different chapters in the same story. Each arises from the same set of

operative facts—Nassar’s abuse of USAG athletes and USAG’s response to that abuse. The

survivor lawsuits make similar claims. [Ex. 1, Shollenbarger Aff. ¶ 5, Ex. A, LM Doe Compl.,

¶¶ 11–16, 61–86.] This easily satisfies the LIU Policy’s requirement that interrelated claims

“have as a common nexus any fact, circumstance, situation, event, transaction, cause[,] or series

of causally connected facts, circumstances, situations, or events.” [Dkt. 2-14, § 23.13, at 138.]

Regardless, even though some claims involve additional facts, this is “immaterial . . . because all

17
   LIU has yet to respond to USAG’s tender of these claims. This unreasonable delay bars it from
raising any coverage defenses to these claims. See Protective Ins. Co. v. Coca-Cola Bottling Co.,
423 N.E.2d 656, 661–62 (Ind. Ct. App. 1981); Stroh Brewing Co., 127 F.3d at 571. Regardless,
the facts show that these claims are covered under a fair reading of the policy.

                                               - 21 -
     Case 19-50012     Doc 27     Filed 03/01/19       EOD 03/01/19 23:21:51      Pg 22 of 37



that is required is any common fact . . . or series of casually or logically connected facts.”

Weaver, 2014 U.S. Dist. LEXIS 154746, at *40. Consequently, all of the Nassar claims are

considered “first made” under LIU’s policy. As a matter of law, then, LIU owes a defense to

USAG on each of them. Seymour, 665 N.E.2d at 892.

D.      None of the Exclusions Cited by LIU Allow It to Avoid Its Duty to Defend.

        LIU invokes two exclusions in its effort to limit or bar coverage. LIU can refuse to

defend USAG only if it can show that there is absolutely no potential for coverage on any claim.

Seymour, 665 N.E.2d at 892. It cannot make that showing here.

        As Seymour illustrates, the potential that an exclusion might apply does not alter LIU’s

duty to defend. Id. Additionally, since this case involves a wide variety of interrelated claims,

LIU must defend them all even if an exclusion bars coverage for part of a claim, the entirety of a

particular claim, or even multiple claims. OSI Indus., Inc., 831 N.E.2d at 200; Curtis-Universal,

43 F.3d at 1122. This is because the claims are all based on the same underlying facts and cannot

be separated from one another. See id. Abandoning the policyholder in one forum (such as the

criminal proceedings) could have disastrous consequences in another (potentially covered)

forum. The duty to defend is a holistic endeavor—an insurer must defend the policyholder from

all related claims. An insurer may not pick and choose the claims it wants to defend. See id.

        1.     The Conduct Exclusion

        LIU claims it owes no duty to defend USAG in any of the numerous claims brought by

hundreds of women against USAG because Nassar pleaded guilty to ten counts of criminal

sexual conduct. [Ex. 2, Bond Aff. ¶ 8, Ex. D, at 3–4.] This is wrong.

        The policy contains a “Conduct Exclusion,” which bars coverage for a claim “based

upon, arising from, or in any way related to . . . any deliberately dishonest, malicious or



                                              - 22 -
   Case 19-50012       Doc 27     Filed 03/01/19        EOD 03/01/19 23:21:51      Pg 23 of 37



fraudulent act or omission or any willful violation of law by any Insured.” [Dkt. 2-14, § 4.9, at

133, 145.] However, the exclusion also states that it “shall only apply if it is finally adjudicated

that such conduct in fact occurred.” [Id. (emphasis added).] It also provides that “the Wrongful

Act of any Insured Person shall not be imputed to any other Insured Person.” [Id.] LIU claims

this language imputes Nassar’s guilt to USAG. This argument fails. It is defeated by LIU’s own

admission and because it rests on three unfounded inferences.

       Only acts by insureds trigger this exclusion. LIU previously asserted that Nassar was not

an “insured” when he committed the abuse. [Ex. 2, Bond Aff., ¶ 6, Ex. B, at 12.] It cannot now

claim he was an “insured” in order to avoid coverage. The Second Circuit has squarely addressed

this issue and found that a conduct exclusion cannot apply when the insurer had previously

claimed that the abuser was not an “assured” under the policy. Hartford Roman Catholic

Diocesan Corp. v. Interstate Fire & Cas. Co., 905 F.3d 84, 89 (2d Cir. 2018). In Hartford, the

insurer refused to provide coverage for an abusive priest. Id. It based this position on the

argument that the priest was not an “assured” because he “act[ed] outside the course and scope of

his priestly duties . . . when he allegedly sexually abused” the victim. Id. When the insurer later

tried to invoke an “any assured” clause to deny coverage to the Archdiocese, the Second Circuit

barred it from doing so—having argued that the priest was not an “assured,” the insurer could

not now invoke the conduct exclusion, which, like the one in LIU’s policy, only applies to acts of

an “assured” (or “insured”). Id. This alone is sufficient to sink LIU’s reliance on the conduct

exclusion.

       The inferences upon which LIU relies are equally weak. First, LIU insists that by using

the term “any insured” rather than “the insured,” the parties displayed a “contractual intent” to

bar recovery to all innocent co-insureds. [Ex. 2, Bond Aff. ¶ 14, Ex. J, at 12.] Second, it claims



                                               - 23 -
     Case 19-50012      Doc 27     Filed 03/01/19        EOD 03/01/19 23:21:51       Pg 24 of 37



that a “severability of insureds” clause does not protect USAG because it says “Insured Person”

rather than “Insured” or “Insured Organization.” [Id. at 13–14.] Fourth, LIU assumes that

Nassar’s guilty plea to ten counts of criminal abuse allows it to refuse a defense for the hundreds

of other Nassar claims. [Id. at 2–12; id. at ¶ 5, Ex. B, at 5.] None of these inferences hold water.

        The Indiana Supreme Court has expressly rejected LIU’s first inference. Frankenmuth

Mut. Ins. Co. v. Williams, 690 N.E.2d 675, 678–80 (Ind. 1997) (rebuffing an insurer’s “attempt

to conflate the conduct of White with that of her husband in order to bring [both] within the

intentional-act exclusion”). So has a federal court, applying Indiana law. Am. Family Mut. Ins.

Co. v. Bower, 752 F. Supp. 2d 957, 970–71 (N.D. Ind. 2010) (noting “that the fundamental

principle relied upon by the Indiana Supreme Court [was] that insurance policy exclusions that

preclude coverage for intentional or illegal acts do not preclude coverage for the negligent

actions of other insureds under the same policy.”). 18 Both Frankenmuth and Bower interpreted

intentional-act exclusions that used the term “any insured.” Frankenmuth, 690 N.E.2d at 678;

Bower, 752 F. Supp. 2d at 969–70. Importantly, as in the present case, these decisions dealt with

negligence claims against innocent co-insureds based on the conduct of a convicted child

molester. Frankenmuth, 690 N.E.2d at 979–80; Bower, 752 F. Supp. 2d at 960–61, 967–68.

        This Court must follow Frankenmuth. Rugg & Knopp, 165 F.3d at 1090. As a result,

LIU’s citation to other states’ decisions is not persuasive. 19 [Ex. 2, Bond Aff. ¶ 14, Ex. J, at 12–


18
  The Indiana legislature has even expressed the importance of protecting innocent co-insureds.
IND. CODE § 27-2-24-8 (providing protections for innocent co-insured in the property context).
This strong public policy concern—coupled with the benefit of providing injured parties
compensation—strongly favor USAG’s interpretation.
19
   LIU cites cases from eight other jurisdictions to support its reading of the “any insured”
language. [Ex. 2, Bond Aff. ¶ 14, Ex. J, at 10–13.] But there are at least as many cases going the
other way. See, e.g., Minkler v. Safeco Ins. Co. of Am., 232 P.3d 612, 623–24 (Cal. 2010);
Premier Ins. Co. v. Adams, 632 So. 2d 1054, 1057 (Fla. Ct. App. 1994); Brumley v. Lee, 963
P.2d 1224, 1227–28 (Kan. 1998); Safeco Ins. Co. of Am. v. White, 913 N.E.2d 426, 430–36
                                                - 24 -
     Case 19-50012     Doc 27    Filed 03/01/19       EOD 03/01/19 23:21:51      Pg 25 of 37



14.] Several are also distinguishable and are not based on the foundations of Indiana law

addressed above. 20

        Other Indiana cases support the outcome here as well. Indiana courts have recognized

that LIU’s focus on mutual “contractual intent” is a misnomer—instead, “the insurer drafts the

policy and foists its terms upon the customer . . . we buy their forms or we do not buy

insurance.” Am. States Ins. Co. v. Kiger, 662 N.E.2d 945, 947 (Ind. 1996) (quotations omitted);

see also Visteon Corp. v. Nat’l Union Fire Ins. Co., 2013 U.S. Dist. LEXIS 111109 at *16–17

(S.D. Ind. 2013) (explaining that insurance policies are not negotiated in the traditional “back-

and-forth” way, but policy terms are a take-it-or-leave-it deal). Thus, the insurer’s “intent” in

using certain language “must be clearly expressed” before it can be used to deny coverage.

Flexdar, 964 N.E.2d at 848. This prevents an insurer from leaving words “deliberately obscure,

intending to decide at a later date what meaning to assert.” RESTATEMENT (SECOND)              OF

CONTRACTS § 206, cmt. a.

        The “any insured” clause demonstrates the need for this rule. Do the words “any insured”

simply communicate that the exclusion negates coverage to “any” insured who commits a willful



(Ohio 2009); West Am. Ins. Co. v. AV&S, 145 F.3d 1224, 1229 (10th Cir. 1998) (Utah law);
Transp. Indem. Co. v. Wyatt, 417 So. 2d 568, 571 (Ala. 1982); Worcester Mut. Ins. Co. v.
Marnell, 496 N.E.2d 158, 161 (Mass. 1986); Am. Nat’l Fire Ins. Co. v. Estate of Fournelle, 472
N.W.2d 292, 295 (Minn. 1991). At a minimum, such judicial disagreement on the meaning of the
words “any insured” highlights an ambiguity that must be construed in favor of the policyholder.
Hartford Acc. & Indem. Co. v. Dana Corp., 690 N.E.2d 285, 295 (Ind. Ct. App. 1997); Travelers
Indem. Co. v. Summit Corp. of Am., 715 N.E.2d 926, 938 (Ind. Ct. App. 1999).
20
   Prot. Strategies, Inc. v. Starr Indem. & Liab. Co., 2014 U.S. Dist. LEXIS 56652, *16 (E.D.
Va. 2014) (construing a D&O policy which expressly stated that “the knowledge possessed by,
or any Wrongful Act committed by, an Insured Person who is a past or current [CEO] . . . shall
be imputed to the company” and holding that the CEO’s guilty plea was thus imputed to the
entity); Twin City Fire Ins. Co. v. CR Techs., 90 F. Supp. 3d 1320, 1322–25 (S.D. Fla. 2015)
(exclusion applied to the insured who committed the crime); XL Spec. Ins. Co. v. Agoglia, 2009
U.S. Dist. LEXIS 36601, at *39–40 (S.D.N.Y. 2009) (construing the words “any insured” in a
prior-knowledge exclusion, not an intentional-act exclusion).
                                             - 25 -
     Case 19-50012      Doc 27     Filed 03/01/19        EOD 03/01/19 23:21:51        Pg 26 of 37



wrong, and not just “the” named insured? Or does it imply that one bad apple spoils coverage for

the whole barrel? The exclusion does not say. But in Indiana, if an exclusion does not “clearly

and unmistakably” apply, then the insurer loses. Asbury, 441 N.E.2d at 242; Masonic, 164

N.E.2d at 631. It is not difficult to state in an exclusion that “one insured’s intentional act will be

imputed to all insureds.” See Prot. Strategies, 2014 U.S. Dist. LEXIS 56652, at *16 (construing a

policy that expressly imputed a CEO’s conduct to the organization). That would clear things

right up. Of course, the insurer might find it hard to sell policies that say this—organizations

might not buy insurance that disappears when just one employee breaks the law on purpose. 21

        LIU is trying to find a crucial, massive limitation on coverage in words that do not clearly

communicate that limit to a customer. This is why courts construe such language against the

insurer. It is a classic example of “deliberately obscure” language that cannot be used to defeat

coverage. RESTATEMENT (SECOND) OF CONTRACTS § 206, cmt. a; Flexdar, 964 N.E.2d at 848. If

an insurance company wants to limit coverage in such a severe way, it must be “honest about its

offer up front” with the customer—or else it must bear the consequences. Clemons v. Norton

Healthcare Inc., 890 F.3d 254, 267 (6th Cir. 2018); Flexdar, 964 N.E.2d at 848.

        LIU’s second technical argument fares no better. The severability-of-insureds clause in

the policy flatly states that “the Wrongful Act of any Insured Person shall not be imputed to

21
   LIU has also reserved its right to deny coverage under this exclusion for the Van Horn matter.
[Ex. 2, Bond Aff. ¶ 9, Ex. E, at 7.] However, it concedes that this exclusion cannot be used to
avoid its duty to defend that case, because no final adjudication has established her wrongful
conduct. [Id.] As a result, even if LIU’s argument on this exclusion had any merit as to USAG, it
does not negate the duty to defend as to the rest of the Insured Persons. For example, the House
and Senate letters were directed to Kerry Perry, then-CEO, and Rhonda Faehn, one of USAG’s
prior Senior Vice Presidents (“Insured Persons”) and not USAG (an “Insured Organization”).
Likewise, the CID is directed not only to USAG but also to USAG’s officers (“Insured
Persons”). Van Horn, White, and Penny are in the same protected group of “Insured Persons.”
Thus, even if Nassar’s bad acts are imputed to the Insured Organization, as LIU argues, they
cannot be imputed to other Insured Persons, as LIU admits. As a result, LIU still must provide a
defense on all claims. OSI Indus., 831 N.E.2d at 200; Curtis-Universal, 43 F.3d at 1122.

                                                - 26 -
   Case 19-50012       Doc 27     Filed 03/01/19       EOD 03/01/19 23:21:51      Pg 27 of 37



any other Insured Person.” [Dkt. 2-14, § 4.9, at 133, 145.] LIU argues that since this clause

mentions “Insured Persons” but not an “Insured Organization,” the parties intended to impute

any employee’s wrongful act to any insured entity. [Ex. 2, Bond Aff. ¶ 14, Ex. J, at 13–14.] This

argument is based on two flawed premises.

       First, LIU assumes that without this textual guarantee to an Insured Person, the

deliberate act of one individual insured would be imputed to all other insureds. That is not how

policy interpretation works in Indiana. Except as imposed by law, all limitations on coverage

“must be clearly expressed to be enforceable.” Flexdar, 964 N.E.2d at 848. And in this state,

absent language expressly imputing the conduct of one insured to another, the courts are not

authorized to do so. Frankenmuth, 690 N.E.2d at 678. Thus, LIU’s affirmation that “the

Wrongful Act of any Insured Person shall not be imputed to any other Insured Person” does

not mean such acts will be imputed to an Insured Organization. By recognizing a guarantee to

some insureds, the policy does not somehow, by omission, reduce the guarantees to other

insureds. Absent a clear, express limitation, no such limit exists. Flexdar, 964 N.E.2d at 848. To

the extent that the “Insured Person” language would be rendered surplusage, the redundancy is

the insurer’s own creation, and cannot prejudice the policyholder.

       Second, LIU misapplies the expressio unius canon of interpretation. Steve Silveus Ins.,

Inc. v. Goshert, 873 N.E.2d 165, 174–75 (Ind. Ct. App. 2007). The canon holds that “to express

or include one thing implies the exclusion of the other.” Id. But, by definition, the canon cannot

be used to limit coverage in an insurance policy. Exclusions only apply if they are clear. Flexdar,

964 N.E.2d at 848. But if an exclusion would not apply without the help of an inference, then the

exclusion is not clear. Summit Corp., 715 N.E.2d at 938–39 (observing that exclusions may not

be implied or inferred to block coverage to which they do not expressly apply). Based, as it is, on



                                              - 27 -
   Case 19-50012         Doc 27    Filed 03/01/19        EOD 03/01/19 23:21:51      Pg 28 of 37



negative inferences from the text, expressio unius is of doubtful value when reading an

insurance-policy exclusion. Id. In fact, Goshert actually refused to apply the canon because the

policy was ambiguous and, therefore, had to be construed against the insurer. Goshert, 873

N.E.2d at 175.

       But even if it could apply, the canon is a poor fit for the argument LIU wants to make.

Expressio unius is most persuasive in cases where the thing expressed is a departure from the

ordinary. As one legal-interpretation expert has pointed out:

       If Mother tells Sally, “Don’t hit, kick, or bite your little sister Anne,” Sally is not
       authorized by expressio unius to “pinch” her sister. The reason is that the
       normative baseline (discerned from prior practice or just family culture) is “no
       harming sister,” and the directive was [simply] an expression of such a baseline
       . . . . Contrariwise, where the directive in question is a departure from the
       normative baseline, the canon ought to have greater force. For example, if Mother
       tells Sally, “You may have a cookie [or] a scoop of ice cream,” Sally has
       implicitly been forbidden to snap up that candy bar lying on the kitchen table.

WILLIAM ESKRIDGE, ET AL., CASES AND MATERIALS ON STATUTORY INTERPRETATION 335 (West

Am. Casebook Series 2012). What ought to be clear to Sally is equally clear here. The

“normative baselines” in Indiana are that (1) exclusions cannot be implied, but rather must be

clearly expressed, and (2) the wrongful conduct of one insured is not imputed to any other

insured. Frankenmuth, 690 N.E.2d at 678. An insurer who expressly recognizes that rule in one

context is not implicitly repudiating it in all others. See F. REED DICKERSON, THE

INTERPRETATION     AND   APPLICATION    OF   STATUTES 234–35 (1975) (“Far from being a rule,

[expressio unius] is not even lexicographically accurate, because it is simply not true, generally,

that the mere express conferral of a right or privilege in one kind of situation implies the denial

of the equivalent right or privilege in other kinds.”)

       LIU’s argument also makes little sense in practice. A policyholder who buys entity

coverage and employee coverage reasonably expects it is getting more coverage, not less.

                                                - 28 -
   Case 19-50012        Doc 27      Filed 03/01/19        EOD 03/01/19 23:21:51       Pg 29 of 37



Liggett, 426 N.E.2d at 144 (“The reasonable expectation of the innocent insured that coverage

will exist must be vindicated.”) Yet the exact opposite is true under LIU’s argument. An

organization that simply buys entity coverage would be insured against negligent-supervision

claims based on the intentional torts of its employees. But if the organization includes employee

coverage in this policy, it ends up with virtually no entity coverage—since organizations can

only act through their agents, one bad agent would spoil coverage for the whole entity. Thus, in

seeking to procure more indemnity, the policyholder acquires less.

        This cannot be true. Such a construction does violence to fundamental principles of

Indiana insurance law: that “[a]n insurance policy should be so construed as to effectuate

indemnification . . . rather than to defeat it,” Masonic, 164 N.E. at 631, and that an insurer should

not be able to collect premiums for coverage that, in practice, does not exist. Webster v. Pekin

Ins. Co., 713 N.E.2d 932, 937 (Ind. Ct. App. 1999); Kiger, 662 N.E.2d at 948 (“That an

insurance company would sell a ‘garage policy’ to a gas station when that policy specifically

excluded the major source of potential liability, is, to say the least, strange.”). If the insurer wants

to impose such a bizarre and counterintuitive limit on coverage, it must do so clearly, and not by

a series of convoluted, backdoor inferences. Flexdar, 964 N.E.2d at 848; Nat’l Mut. Ins. Co. v.

Curtis, 867 N.E.2d 631, 636 (Ind. Ct. App. 2007) (rejecting an insurer’s argument because “only

a very hardy soul” would have been able to understand its “convoluted” reading of the policy).

        Finally, LIU’s argument based on Nassar’s guilty pleas relies on impermissible

bootstrapping. See Summit Corp., 715 N.E.2d at 938–40. Nassar was convicted on ten counts of

sexual abuse. [Ex. 2, Bond Aff. ¶ 5, Ex. A, at 5.] But USAG is named in at least ninety-five

lawsuits brought by hundreds of plaintiffs, most of whom are not the women involved in the

Nassar plea. [Id. at 17–25.] LIU also knows that USAG has been the target of several major



                                                 - 29 -
     Case 19-50012      Doc 27     Filed 03/01/19          EOD 03/01/19 23:21:51      Pg 30 of 37



investigations which do not arise out of these ten cases. [Id.] LIU points to no language in the

policy that allows it to refuse a defense on the hundreds of unadjudicated claims merely because

Nassar pleaded guilty to ten of them. LIU’s policy requires the opposite—adjudicated claims.

[Dkt. 2-14, § 4.9, at 133, 145.] Thus, even if LIU’s any-insured argument is correct (and it is

not), then LIU can only refuse a defense for the ten claims where a “final adjudication” exists.

        2.     The Bodily Injury Exclusion

        LIU also cites a bodily injury exclusion to avoid coverage for all the Nassar survivor-

related claims. This position is also wrong. 22

        As an initial matter, the exclusion does not bar coverage for claims of “emotional

distress” or “mental anguish . . . brought by or on behalf of any Third Party.” [Dkt. 2-14, §§ 4.1,

23.21, at 132, 148.] LIU admits that the claims against USAG include claims of “shock,

emotional distress[,] . . . embarrassment[,] . . . humiliation[,]” and the like. [Ex. 2, Bond Aff. ¶ 6,

Ex. B, at 10.] This alone requires LIU to assume the defense of every Nassar lawsuit, since they

all make such allegations. See OSI Indus., 831 N.E.2d at 200; Kocolene Mktg. Corp., 2002 U.S.

Dist. LEXIS 8518, at *12 (“If recovery in the underlying suit is premised upon several theories

of liability . . . the insurer has a duty to defend if just one theory falls within the policy’s

coverage.”); Curtis-Universal, 43 F.3d at 1122. Since LIU is required to indemnify USAG

against the emotional-distress claims asserted by the Nassar plaintiffs, it must defend all of the

lawsuits. Id. End of story.

        This exclusion also does not apply to the investigations or the criminal proceedings for

another reason. In contrast with broader exclusions in other D&O policies that bar claims

22
  In addition to being wrong, it undermines LIU’s claim that the investigations and prosecutions
are not “related” to the underlying lawsuits. Supra, Part IV.C. If LIU wants to deny coverage on,
for example, the Congressional investigation because it “arises out of” bodily injury, it must
concede that the investigation is related to the bodily injury claims raised in the lawsuits.
                                                  - 30 -
   Case 19-50012        Doc 27     Filed 03/01/19        EOD 03/01/19 23:21:51       Pg 31 of 37



“arising out of or related to” bodily injury, LIU’s exclusion only applies to claims “for” bodily

injury torts. [Dkt. 2-14, § 4.1, at 132.] These are materially different terms. See, e.g., 4 NEW

APPLEMAN    ON INSURANCE     LAW §§ 25.06[10] 26.07[3][c] (explaining that the terms “for” and

“arising out of or related to” have different meanings); Landing Council of Co-Owners v. Fed.

Ins. Co., 247 F. Supp. 3d 802, 810–12 (S.D. Tex. 2017); Clark v. Gen. Acc. Ins. Co. PR., 1996

U.S. Dist. LEXIS 20809, *4–11 (D. V.I. 1996) (explaining that even when the background to a

claim involves property damage, the exclusion does not apply when the lawsuit is aimed at the

parallel misconduct of directors and officers rather than the event causing the property damage).

       The investigations are not claims “for” bodily injury. Instead, they are “formal criminal,

administrative or regulatory proceeding[s] or formal investigation[s] against” USAG for its

alleged failures as an organization. [Dkt. 2-14, § 23.3(c), at 147.] Congress has criticized USAG

for its alleged failure to supervise, detect, or stop Nassar. See U.S. HOUSE COMMITTEE             ON

ENERGY & COMMERCE, OVERSIGHT & INVESTIGATIONS SUBCOMM., Examining the Olympic

Community’s Ability to Protect Athletes from Sexual Abuse (May 23, 2018), prelim. tr. at 98,

117–19. The Ropes & Gray investigation sought evidence of the same alleged structural failures,

[Ex. 1, Shollenbarger Aff., ¶ 13, Ex. H, R&G Rept., at 1–20], and the USOC complaint seeks to

decertify USAG on similar grounds. [Id. ¶¶ 7–8, Ex. B, USOC Compl., ¶¶ 10–21.] The IAG’s

Investigation alleges violations of the Indiana Nonprofit Corporations Law—something far afield

from bodily injury, which should trigger a Nonprofit D&O policy. [Id. ¶ 9, Ex. C, Ind. Att’y

Gen. CID at 1.]

       This is also true for the criminal cases involving Penny and White. There is no reasonable

argument that these cases assert claims for bodily injury. [Id. ¶ 12.] Instead, they relate to alleged

obstruction of justice and tampering with evidence. [Id.]



                                                - 31 -
     Case 19-50012     Doc 27     Filed 03/01/19          EOD 03/01/19 23:21:51   Pg 32 of 37



        The exclusion simply does not apply to any criminal matter. An indictment is not a claim

“for” bodily injury. It is a claim “for” a violation of the criminal law and seeks to punish the

offender. See Shelter Mut. Ins. Co. v. Bailey, 513 N.E.2d 490, 497 (Ill. Ct. App. 1987); see also

In re Barr, 13 S.W.3d 525, 533 (Tex. 1998); State v. Almendarez, 301 S.W.3d 886, 893 (Tex. Ct.

App. 2009). A claim is only “for” bodily injury if it seeks damages to remedy bodily injury or

property damage. See Snohomish Cty. v. Allied World Nat’l Assur. Co., 276 F. Supp. 3d 1046,

1059 (W.D. Wash. 2017) (“[W]hatever a loss of consortium claim is, it is not a claim for bodily

injury.”) (emphasis in original). A criminal prosecution or investigation, however, does not seek

to redress bodily injury. See Barr, 13 S.W.2d at 533; Almendarez, 301 S.W.3d at 893. Thus,

these claims do not fall within the exclusion.

        Under Indiana law, all restrictions on coverage “must be clearly expressed to be

enforceable.” Flexdar, 964 N.E.2d at 848. This is particularly true when it comes to policy

exclusions. See id. The bodily injury exclusion does not clearly apply here. Consequently, it does

not negate coverage, and even more clearly, it does not block the duty to defend. LIU must

defend USAG against each claim.

E.      LIU Must Reimburse USAG for Defense Costs Already Spent and Assume the
        Defense of All Nassar Claims.

        Since LIU must defend USAG from all of the Nassar Claims, it has a duty to pay all

reasonable defense costs. LIU has paid a small percentage of USAG’s defense costs in the

underlying survivor lawsuits, according to a cost-sharing agreement between USAG’s insurers.

[E.g., Ex. 2, Bond Aff. ¶ 5, Ex. A, at 15.] It should continue to pay these costs. However, LIU

has not paid for the defense of the congressional hearings, the Ropes & Gray investigation, or the

IAG’s Investigation. Instead, it has forced USAG to incur $1,372,548.90 in legal fees for those

matters. [Ex. 1, Shollenbarger Aff. ¶ 14.] USAG also spent $55,076.00 in legal-research fees for

                                                 - 32 -
     Case 19-50012      Doc 27      Filed 03/01/19        EOD 03/01/19 23:21:51    Pg 33 of 37



the civil lawsuits. [Id.] LIU should be ordered to immediately reimburse USAG for these costs.

        The policy defines “Defense Costs” broadly. Such costs include all “reasonable and

necessary fees (including attorneys’ fees and experts’ fees) and expenses incurred in the defense

of a Claim.” [Dkt. 2-14, § 23.4, at 137.] The Indiana courts have interpreted this language to

require “a full defense against the allegations . . . to protect [the insured] from whatever may

happen.” Thomson Inc. v. Ins. Co. of N. Am., 11 N.E.3d 982, 1026–27 (Ind. Ct. App. 2014).

Under both the policy and the law, LIU has a separate duty to defend each “particular case at

issue.” Id. at 1025; [Dkt. 2-14, § 2, at 132.]

        The policy treats the lawsuits, investigations, and prosecutions as individual claims in

their own right. 23 [Id. § 23.3, at 137, 147.] The definition of a “Claim” in the policy includes “a

written demand for monetary relief,” “the commencement of a civil or criminal judicial

proceeding against an Insured,” and “the commencement of formal criminal, administrative, or

regulatory proceedings, or formal investigation against the Insured.” [Id.] Courts have treated

similar inquiries as “claims” triggering coverage. See, e.g., Polychron v. Crum & Foster Ins.

Cos., 916 F.2d 461, 463 (8th Cir. 1990) (grand jury); Joseph P. Bornstein, Ltd. v. Nat’l Union

Fire Ins. Co. of Pittsburgh, 828 F.2d 242, 245 (4th Cir. 1987) (regulatory proceedings); Dan

Nelson Auto. Grp. v. Universal Underwriters Grp., 2008 U.S. Dist. LEXIS 4987, at *12–17 (D.

S.D. 2008) (CID from state attorney general).

        Although it has paid a small portion of the defense bills in the survivor lawsuits, it left



23
  Although the policy “deems” all the Nassar proceedings as one “Claim,” this is only relevant
to determining whether coverage extends beyond the termination date of the policy. [Dkt. 2-14,
§ 9.2, at 134.] LIU cannot (and does not) contend that it is only obliged to provide a defense for
the first Nassar lawsuit filed against USAG. Similarly, because the policy treats each proceeding
as a “Claim” in its own right, LIU would be required to provide a full defense in that context
even if the initial claims were settled. [Id. § 23.3, at 137, 147.]


                                                 - 33 -
   Case 19-50012        Doc 27     Filed 03/01/19        EOD 03/01/19 23:21:51       Pg 34 of 37



USAG to fend for itself in all other fora. [Ex. 2, Bond Aff. ¶ 5, Ex. A, at 15.] When an insurer

does this, Indiana courts presume that the policyholder’s legal fees are “reasonable and

necessary.” Thomson, 11 N.E.2d at 1023–24. This presumption exists for two reasons. Id. First,

“the policyholder, which is defending itself without any assurance it will be reimbursed, provides

a market-based check on the amounts spent, a better check than any court can provide after-the-

fact.” Id. Second, “it is unfair to let a breaching insurer nit-pick costs later when it could have—

had it honored its duty to defend—initially directed the defense in any reasonable way it

wished.” Id.

       LIU cannot rebut that presumption here. Thomson refused to second-guess market-tested

fees in a massive, toxic-tort class action litigated in Taiwan. 11 N.E.2d at 990, 1023–27. In its

analysis, the court looked, in part, to the complexity and difficulty of the case. Id. at 1025 (citing

Ind. R. Prof. Conduct 1.5). The Nassar case, likewise, is not a run-of-the-mill mass-tort case. It is

the largest sexual abuse scandal in sports history. It is at the center of a sexual-assault maelstrom

that has shaken public confidence in our cultural institutions. As evidenced by this Chapter 11

filing, it threatens to destroy USAG itself. Since LIU has refused to defend anything except a

tiny portion of the civil lawsuits, it cannot second-guess USAG’s decision to retain top counsel

in the other cases.

       USAG’s CFO has reviewed defense counsel’s invoices for each of the investigations and

prosecutions, as well as litigation counsel’s legal-research fees. [Ex. 1, Shollenbarger Aff. ¶ 14.]

USAG’s out-of-pocket expenses for these matters total $1,427,624.90. [Id.] LIU should be

required to pay these costs with no further delay, especially given USAG’s financial condition.




                                                - 34 -
   Case 19-50012       Doc 27    Filed 03/01/19        EOD 03/01/19 23:21:51     Pg 35 of 37



                                        CONCLUSION

       LIU must defend USAG on all fronts. As a result, the court should GRANT this motion

and (1) declare that LIU had a duty to defend USAG and its current and former employees on all

of the Nassar Claims; (2) order LIU to provide a complete defense to USAG and its current and

former employees on all Nassar Claims until there is no possibility for coverage on any Nassar

Claim; (3) order LIU to reimburse USAG $1,427,624.90, plus prejudgment interest (8% simple

interest); (4) order LIU to reimburse USAG’s former and current employees (Penny, White, and

Van Horn) their incurred defense costs, plus pre-judgment interest (8% simple interest).



                                             Respectfully Submitted,


                                             /s/ Christopher E. Kozak
                                             George M. Plews (#6274-49)
                                             Gregory M. Gotwald (#24911-49)
                                             Tonya J. Bond (#24802-49)
                                             Steven A. Baldwin (#34498-49)
                                             Christopher E. Kozak (#P82156)
                                             PLEWS SHADLEY RACHER & BRAUN LLP
                                             1346 N. Delaware St.
                                             Indianapolis, IN 46202-2415
                                             (317) 637-0700
                                             Attorneys for USA Gymnastics
                                             gplews@psrb.com
                                             ggotwald@psrb.com
                                             tbond@psrb.com
                                             sbaldwin@psrb.com
                                             ckozak@psrb.com




                                              - 35 -
   Case 19-50012       Doc 27    Filed 03/01/19        EOD 03/01/19 23:21:51      Pg 36 of 37



                                CERTIFICATE OF SERVICE

        I hereby certify that on March 1, 2019, a copy of the foregoing Brief in Support was filed
electronically. Notice of this filing will be sent to the following parties through the Court’s
Electronic Case Filing System. Parties may access this filing through the Court’s system.

Scott P. Fisher                                   James P. Moloy
Drewry Simmons Vornehm, LLP                       Bose McKinney & Evans LLP
sfisher@DSVlaw.com                                jmoloy@boselaw.com

George R. Calhoun V                               Kevin P. Kamraczewski
Ifrah PLLC                                        Law Offices of Kevin P. Kamraczewski
george@ifrahlaw.com                               kevin@kevinklaw.com
Counsel for TIG Insurance Company
                                                  Robert B. Millner
                                                  Ronald D. Kent
                                                  Susan M. Walker
                                                  Dentons US LLP
                                                  robert.millner@dentons.com
                                                  ronald.kent@dentons.com
                                                  susan.walker@dentons.com
                                                  Counsel for Virginia Surety Company Inc.,
                                                  f/k/a Combined Specialty Insurance Company
Jeffrey B. Fecht                                  Laura A. DuVall
Riley Bennett Egloff LLP                          Ronald J. Moore
jfecht@rbelaw.com                                 Office of the U.S. Trustee
Counsel for RSUI Indemnity Company                Laura.duvall@usdoj.com
                                                  Ronald.moore@usdoj.com
                                                  Counsel for U.S. Trustee

                                                       /s/ Christopher E. Kozak   /
                                                       Christopher E. Kozak

        I, Tonya J. Bond, certify that on March 4, 2019, a copy of the foregoing Brief in Support
will be served via U.S. mail on the following:

Ace American Insurance Company                    Great American Assurance Company
f/k/a Cigna Insurance Company                     CT Corporation System
CT Corporation System                             150 W. Market St., Ste. 800
150 W. Market St., Ste. 800                       Indianapolis, IN 46204-2814
Indianapolis, IN 46204-2814
Liberty Insurance Underwriters Inc.               National Casualty Company
Corporation Service Company                       Corporation Service Company
135 N. Pennsylvania St., Ste. 1610                135 N. Pennsylvania St., Suite 1610
Indianapolis, IN 46204-2448                       Indianapolis, IN 46204-2448
Western World Insurance Company                   Endurance American Insurance Company

                                              - 36 -
   Case 19-50012      Doc 27    Filed 03/01/19     EOD 03/01/19 23:21:51      Pg 37 of 37



300 Kimball Dr., Ste. 500                        c/o CT Corporation System. Registered Ag
Parsippany, NJ 07054                             150 W Market St., Ste. 800
                                                 Indianapolis, IN 46204-2814

American International Group, Inc.               American Home Assurance Company
175 Water St., Floor 18                          c/o CT Corporation System. Registered Ag
New York, NY 10038-4976                          150 W. Market St., Ste. 800
                                                 Indianapolis, IN 46204-2814




                                                   /s/ Tonya J. Bond
                                                   Tonya J. Bond




                                          - 37 -
